UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 18, 2011 PRIVATEBANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34066 36-3681151 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 120 S. LaSalle St. Suite 400 Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 564-2000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): [] Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01 — Regulation FD Disclosure On February 18, 2011, PrivateBancorp, Inc. (NASDAQ: PVTB) announced that the Company’s management is scheduled to present at the Keefe, Bruyette & Woods Bank Conferencein Boston, Massachusetts on Wednesday, March 2, 2011, at 8:00 a.m. Eastern Time and the Raymond James & Associates 32nd Annual Institutional Investors Conference in Orlando, Florida on Wednesday, March 9, 2011, at 7:30 a.m. Eastern Time.Attached as Exhibit 99.1 is a copy of the press release relating to the announcement, which is incorporated herein by reference. Note: the information in this report (including the exhibits) is furnished pursuant to Item 7.01 and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such a filing. This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. Item 9.01 — Financial Statements and Exhibits (d)Exhibits ExhibitDescription Press Release dated February 18, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 18, 2011 PRIVATEBANCORP, INC. By: /s/Kevin M. Killips Kevin M. Killips Chief Financial Officer INDEX TO EXHIBITS Exhibit Press Release dated February 18, 2011
